Title: To John Adams from Oliver Wolcott, Jr., 8 November 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Washington Nov. 8th. 1800

I have after due reflection, considered it a duty which I owe to myself and family, to retire from the Office of Secretary of the Treasury; and accordingly I take the liberty to request, that the President would be pleased to accept my resignation, to take effect, if agreable to him, only at the close of the present year.
In thus suggesting my wishes, I am influenced by a desire, of affording to the President suitable time to designate my successor & also of reserving to myself an opportunity, to transfer the business of the Department without injury to the public Service.
I have the honour to be / with perfect respect / Sir, your obedt. Servt.
            
            
            Oliv: Wolcott.